Citation Nr: 1133776	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left femur disability (residuals of a fracture of the left femur).

2.  Entitlement to service connection for a left hip disability, to include as secondary to a non-service connected left femur disability.

3.  Entitlement to service connection for a neck disability, also claimed as secondary to a service-connected lumbar spine disability.

4.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to October 1976 and from July 1978 to March 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that continued a 20 percent rating for a lumbar spine disability; granted service connection and a 10 percent rating for tinnitus, a 10 percent rating for radiculopathy of the left lower extremity, and a 0 percent rating for bilateral hearing loss, effective October 13, 2007; denied service connection for neck and left hip disabilities; and declined to reopen claim for a malunion fracture of the left femur.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left femur disability and entitlement to service connection for neck and left hip disabilities are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion limited to no less than 40 degrees, and a combined range of motion of the thoracolumbar spine of no more than 120 degrees.  There is objective evidence of an abnormal gait and muscle spasms.  However, the evidence does not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  It has not been productive of any incapacitating episodes within the past 12 months.  Ankylosis associated with the service-connected lumbar spine disability has not been shown.

2.  The Veteran's lumbar spine disability is manifested by neurological impairment of the left lower extremity, which approximates to no more than mild incomplete paralysis of the deep peroneal nerve.

3.  The Veteran's lumbar spine disability is not productive of bowel or bladder impairment.

4.  The medical evidence shows that the Veteran has no worse than level II hearing in the right ear and level IV hearing in the left ear.

5.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).

2.  The criteria for an initial rating higher than 10 percent for mild incomplete paralysis of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, Diagnostic Code 8623 (2010).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

4.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2007 and April 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  While service medical records from the Veteran's first period of service have also been requested, they have not yet been obtained.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully providing the benefit of the doubt to the claimant.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the Board notes that the lack of service medical records from the Veteran's first period of service will not impact the Veteran's increased rating claims, as the issue before the Board is the severity of the Veteran's lumbar spine disability since his October 2007 claim, and the severity of his left leg disability, bilateral hearing loss, and bilateral tinnitus since the October 13, 2007, effective date.  Accordingly, the Board finds that a remand to obtain service medical records from the Veteran's first period of service is not warranted for the increased rating claims as it would merely cause avoidable delay and would not result in any benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA examinations pertinent to the Veteran's claims were obtained in January 2008, March 2008, February 2010, March 2010, and April 2010.  A review of those reports of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations are complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled and no further action is necessary under those provisions.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability & Left Leg Radiculopathy

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the lumbar spine is considered a group of minor joints, ratable on a parity with a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has rated the Veteran's lumbar spine disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran's lumbar spine disability has been rated as 20 percent disabling under Diagnostic Code 5243 which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a (2010).  Other applicable codes include Diagnostic Code 5237, which pertains to lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2010).  The disability is rated using the same criteria for either diagnostic code.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides that a rating of 20 percent is warranted where the evidence shows there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2010).

The criteria for Intervertebral Disc Syndrome in Diagnostic Code 5243, permit rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  The Incapacitating Episode Formula provides that a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).

Incapacitating episodes are defined as episodes requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury or weakness (Diagnostic Code 5236), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.

The Veteran was afforded a VA spine examination in January 2008 at which time he complained of low back stiffness and weakness with prolonged standing and constant pain that traveled to his neck and legs, described as crushing, squeezing, burning, aching, oppressing, sharp, sticking, and cramping.  Pain was rated a nine out of ten on the pain scale, was elicited by physical activity, and was relieved by rest and medication.  The Veteran was able to function with medication and denied any incapacitation.  On examination, while the Veteran's posture was within normal limits, he had an abnormal gait which was asymmetrical due to lower left leg distal weakness.  Examination of the thoracolumbar spine elicited radicular pain with flexion and extension.  While tenderness was noted there was no evidence of muscle spasms or ankylosis of the lumbar spine.  Straight leg raising on the right and left was negative.  On range of motion testing, there was full flexion with 26 degrees extension and 30 degrees right and left lateral flexion and rotation.  Following repetitive use, joint function of the spine was additionally limited by 4 degrees due to pain but was not limited by fatigue, weakness, lack of endurance, and incoordination.  Inspection of the spine revealed a normal head position with symmetry in appearance.  There was asymmetry of spinal motion with normal curvatures of the spine.  An X-ray examination of the lumbar spine indicated degenerative arthritis and L5-S1 joint narrowing.  The Veteran was diagnosed with lumbar strain, lumbar degenerative joint disease, and L5-S1 disc disease with intervertebral disc syndrome.

VA medical records dated in March 2009 indicate that the Veteran complained of low back pain rated a nine out of ten on the pain scale.

On VA examination in March 2010, the Veteran indicated that his low back disability limited walking and caused falls.  He complained of fatigue, spasms, decreased motion, paresthesias, and weakness of the spine.  He had constant but moderate pain that traveled to his upper body.  Pain was exacerbated by physical activity and relieved by pain medication.  The Veteran had not been hospitalized or undergone any surgery for his low back disability and denied any incapacitation within the past 12 months.  On examination, posture and gait were within normal limits.  He did not require any assistive device for ambulation.  Examination of the thoracolumbar spine was negative for any evidence of radicular pain on movement.  Muscle spasms were absent, but tenderness was noted in the left lumbar region.  While spinal contour was preserved there was tenderness.  However, there was no guarding of movement and the examination was negative for any weakness.  Muscle tone and musculature were normal.  Straight leg raising on the right and left, and Lasegue's sign, were negative.  There was no evidence of atrophy in the limbs or ankylosis of the thoracolumbar spine.  Range of motion was within normal limits without any additional degree of limitation with repetitive motion.  The Veteran was diagnosed with lumbar strain, lumbar degenerative joint disease, and L5-S1 disease with intervertebral disc syndrome with deep peroneal nerve radiculopathy.  The disabilities had no effect on the Veteran's usual occupation or daily activities.

VA medical records dated in August 2010 indicate complaints of chronic lower back pain without any improvement with medication.  On examination, there was mild tenderness to palpation over the paraspinal muscles with a negative straight leg raise.  The legs were neurovascularly intact.  The Veteran was diagnosed with lower back pain with an acute flair of musculoskeletal pain.  In September 2010, the Veteran complained of chronic low back and left leg pain with some improvement with pain medication.  On examination, there was no bony tenderness but there was pain in the left lumbar paraspinal muscles.  The Veteran was diagnosed with chronic low back pain with partial relief.  In October 2010, he was diagnosed with degenerative disc disease of the lumbar spine.

The Board finds that the Veteran is not entitled to a higher rating under the General Rating Formula which provides for a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  On VA examination in January 2008, there was full flexion with 26 degrees extension and 30 degrees right and left lateral flexion and rotation.  Those figures were limited an additional 4 degrees by pain.  On VA examination in March 2010, range of motion was within normal limits.  While the Veteran's motion of the lumbar spine was limited on VA examination in January 2008, that motion is limited to within a range of motion that warrants a 20 percent rating.  Accordingly, the Board finds that the competent medical evidence does not support a finding that the Veteran is entitled to a rating in excess of 20 percent under the General Ratings Formula for Diseases of and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  Ankylosis is not shown.

The Board also finds that the Veteran is not entitled to a rating in excess of 20 percent based upon the diagnostic criteria pertaining to Intervertebral Disc Syndrome (IDS).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  On VA examination in January 2008 and March 2010, the Veteran denied any incapacitation within the past 12 months.  Additionally, there is no objective evidence of incapacitating episodes that required bed rest and treatment prescribed by a physician.  Accordingly, the Board finds that the evidence does not show incapacitating episodes or prescribed bed rest by a physician in any year under consideration during the pendency of the appeal.

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon any combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA examination in January 2008, there was full flexion with 26 degrees extension and 30 degrees right and left lateral flexion and rotation.  On VA examination in March 2010, range of motion was within normal limits.  There was no evidence of ankylosis in the medical records or on VA examination.  Therefore, the Board finds that the requirements for a higher rating under the General Rating Formula, forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, are not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Diagnostic Code 8523 provides the rating criteria for paralysis of the anterior tibial nerve (deep peroneal), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the anterior tibial nerve, which is rated as 30 percent disabling, contemplates dorsal flexion of the foot lost.  Disability ratings of 0 percent, 10 percent, and 20 percent are assigned for incomplete paralysis which is mild, moderate, or severe.  38 C.F.R. § 4.124a, Diagnostic Code 8623 (2010).  Diagnostic Code 8623 refers to neuritis of the anterior tibial nerve, and Diagnostic Code 8720 refers to neuralgia of the anterior tibial nerve.  38 C.F.R. § 4.124a (2010).

The Veteran's radiculopathy of the left leg has been rated as 10 percent disabling under Diagnostic Code 8623, which contemplates paralysis of the anterior tibial nerve.

The Veteran was afforded a VA examination in January 2008 at which time he had an abnormal gait which was asymmetrical due to lower left leg distal weakness.  At L4, there was a sensory deficit of the left front leg and left medial leg and motor strength of the left knee was 4/5.  At L5, there was a sensory deficit of the left lateral leg, dorsal foot, and lateral foot.  Motor strength of the left foot and left great toe on extension was 4/5.  At S1, there was a sensory deficit of the left lateral leg and lateral foot.  Motor strength was 4/5 on left knee flexion and left plantar flexion.  On reflex examination of the lower extremities, knee and ankle jerk was 2+.  There was no evidence of bowel, bladder, or erectile dysfunction.  Genital and rectal examinations were within normal limits.  The Veteran was diagnosed with intervertebral disc syndrome with the left deep peroneal nerve as the most likely affected nerve.

VA medical records dated in March 2009 indicate that the Veteran complained of low back pain rated a nine out of ten on the pain scale with radiation to the left leg.  While there was occasional numbness in the affected side, there was no incontinence.  The left side had a positive LST at 45 degrees.  However, deep tendon reflexes were symmetric.  While there was occasional numbness in the affected side, there was no incontinence.  The left side had a positive LST at 45 degrees.  However, deep tendon reflexes were symmetric and reflexes in the legs were 1+.

On VA examination in March 2010, the Veteran indicated that his low back disability caused falls and complaints of paresthesias, left leg weakness, and numbness, but he denied any bowel or bladder problems, or erectile dysfunction.  On neurological examination, lumbar and sacral spine sensory function was impaired.  However, there was no lumbosacral motor weakness.  L4 sensory deficit of the left front leg and left medial leg was normal.  At L5 and S1, there was a sensory deficit of left lateral leg, dorsal foot, and lateral foot.  On reflex examination of the lower extremities, knee jerk and ankle jerk were 2+.  However, there were no signs of pathologic reflexes and cutaneous reflexes were normal.  There was no evidence of any bowel, bladder, or erectile dysfunction or atrophy of the limbs.  There were no non-organic physical signs.  The Veteran was diagnosed with lumbar strain, lumbar degenerative joint disease, and L5-S1 disease with intervertebral disc syndrome with deep peroneal nerve radiculopathy.  There was decreased light touch and pinprick of the right leg.  The examiner opined that there was involvement of the peripheral nerve, most likely the deep peroneal nerve, which affected the left side of the body without complications.  The Veteran was also diagnosed with left lower extremity radiculopathy associated with lumbar strain with subjective complaints of an abnormal sensation in the left leg.

VA medical records dated in August 2010 include the Veteran's complaints of chronic lower back pain without weakness or numbness.  However, there was no pain down the back of the legs or bowel or bladder incontinence.  On examination, the paraspinal muscles were mildly tender to palpation with a negative straight leg raise.  The legs were neurovascularly intact.  In September 2010, the Veteran complained of chronic left leg pain with some improvement with pain medication.  On examination, there were no gross focal motor or sensory deficits.

While the Veteran has complained of sensory abnormalities related to his lumbar spine disability and has been diagnosed with left leg radiculopathy, on VA examination in January 2008 there was a sensory deficit of the left leg but left leg and foot motor strength was 4/5.  Knee and ankle jerk was 2+.  In March 2009, the left side had a positive LST at 45 degrees.  However, deep tendon reflexes were symmetric and reflexes in the legs were 1+.  On VA examination in March 2010, the Veteran complained of paresthesias, left leg weakness, and numbness.  On neurological examination, lumbar and sacral spine sensory function was impaired.  There was a sensory deficit of the left leg and foot.  However, on reflex examination of the lower extremities, knee jerk and ankle jerk was 2+.  Additionally, there were no signs of pathologic reflexes and cutaneous reflexes were normal.  Nor was there evidence of any non-organic physical signs.  The Veteran was diagnosed with lumbar strain, lumbar degenerative joint disease, and L5-S1 disease with intervertebral disc syndrome with deep peroneal nerve radiculopathy.  The examiner opined that there was involvement of the peripheral nerve, most likely the deep peroneal nerve, which affected the left side of the body without complications.

The Veteran was also diagnosed with left lower extremity radiculopathy associated with lumbar strain with subjective complaints of an abnormal sensation in the left leg.  Therefore, the Board finds that the Veteran's left leg radiculopathy symptoms are compatible with incomplete paralysis of the deep peroneal nerve that is no more than mild.  There are no organic changes, such as muscle atrophy or trophic changes that would warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the deep peroneal nerve.  Accordingly, the Board finds that the Veteran is entitled to no more than a separate 10 percent rating for neurological manifestations of his lumbar spine disability diagnosed as radiculopathy of the left leg pursuant to Diagnostic Code 8623.
With respect to the Veteran's right leg, findings in the medical records do not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms that relate to his lumbar spine disability that could be assigned any separate compensable rating.  Physical examination has consistently demonstrated negligible or no neurological impairment or sensory impairments, and he has not been diagnosed with any specific neurologic pathology.  Specifically, on March 2010 VA examination, while there was decreased light touch and pinprick of the right leg, no muscle atrophy was present.  Therefore, the Board finds that the Veteran is not entitled to an increased rating for his lumbar spine disability based upon consideration of any neurologic residuals of the right leg because there are not independently ratable neurologic residuals shown or diagnosed by the treating and examining physicians.

The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board has considered the Veteran's complaints of flare-ups and pain, as well as all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating greater than 20 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that there is no basis for assigning a rating in excess of 20 percent because the evidence does not show that the Veteran has forward flexion of the thoracolumbar spine that is 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine, even considering any additional limitation due to pain or flare-ups.

The Board notes that the Veteran has not claimed that he has lost time from work due to his lumbar spine and left leg disabilities.  Additionally, on VA examination in March 2010 the examiner opined that the Veteran's lumbar spine and left leg disabilities have no effect on the Veteran's usual occupation.  The Board finds that the evidence does not support a finding that the Veteran's service-connected lumbar spine and left leg disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected lumbar spine and left leg disabilities do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his lumbar spine and left leg disabilities.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 20 percent for his lumbar spine disability, or in excess of 10 percent for mild incomplete paralysis of the left leg.

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating at any time during the pendency of this appeal and that the associated neurologic left leg disability warrants no more than a 10 percent rating during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the Veteran is not entitled to a separate rating for any neurological component of his lumbar spine disability as it pertains to the right leg as there is no objective evidence of any independently ratable neurological manifestations that would warrant a compensable rating.  As the preponderance of the evidence is against the claims for increase, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Ratings for bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII (2010).  The rating of hearing impairment applies a structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

On VA audiology examination in August 2008, pure tone air conduction thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 35, 35, 45, and 55, with an average of 43 decibels in the right ear.  The pure tone air conduction thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 35, 50, and 55, with an average of 44 decibels.  Speech recognition scores in the ears were 100 percent bilaterally.  The Veteran was diagnosed with bilateral hearing loss.

Those audiometric findings show level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  The proper rating where the better ear is assigned a Roman Numeral I and the poorer ear is assigned a Roman Numeral I is 0 percent.  38 C.F.R. § 4.85, Table VII (2010).

On VA audiology examination in February 2010, pure tone air conduction in the right ear at 1000, 2000, 3000, and 4000 Hertz were 30, 30, 50, and 50, with an average of 40 decibels in the right ear.  The pure tone air conduction thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 30, 45, and 45, with an average of 38 decibels.  Speech recognition scores in the ears were 96 percent bilaterally.  The Veteran was diagnosed with bilateral hearing loss.  The examiner opined that the Veteran's hearing loss disability had no significant effects on his occupation or his usual daily activities.  38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner also opined that despite reinstruction and the fact that the Veteran had several hearing tests in the past, the test findings were judged to be inconsistent and unreliable.  Speech reception thresholds of 10-15 dBHL would suggest better hearing thresholds than the volunteered responses of 30-50 dBHL.  In addition, the masked bone thresholds were significantly worse that the air conduction thresholds which was highly unusual and suggested inconsistency in the test findings.  In light of the unreliable test results, the examiner opined that objective test measures such as acoustic reflexes, auditory brainstem response, and/or OAE might provide more objective measures of the presence and degree of hearing loss in each ear.
The February 2010 audiometric findings show level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  The proper rating where the better ear is assigned a Roman Numeral I and the poorer ear is assigned a Roman Numeral I is 0 percent.  38 C.F.R. § 4.85, Table VII (2010).

On VA audiology examination in April 2010, pure tone air conduction in the right ear at 1000, 2000, 3000, and 4000 Hertz were 20, 20, 20, and 20, with an average of 20 decibels in the right ear.  The pure tone air conduction thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 25, 20, 25, and 25, with an average of 24 decibels.  Speech recognition scores in the ears were 96 percent bilaterally.

Those audiometric findings show level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2010).  The proper rating where the better ear is assigned a Roman Numeral I and the poorer ear is assigned a Roman Numeral I is 0 percent.  38 C.F.R. § 4.85, Table VII (2010).

On VA examination in February 2010, the Veteran contended that he was moved from a street duty position to a desk duty position as a police officer due to his hearing loss.  However, the Board notes that the Veteran has not contended that he has lost any time from work due to his bilateral hearing loss.  The Board finds that the evidence does not support a finding that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected bilateral hearing loss do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his bilateral hearing loss.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of an increased rating for bilateral hearing loss.

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss warrants no more than a 0 percent rating at any time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular rating under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

VA regulations limit a Veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 C.F.R. § 4.25(b), 4.87, Diagnostic Code 6260 (1999-2010).
The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the Veteran has not contended that he has lost any time from work due to his bilateral tinnitus.  The Board finds that the evidence does not support a finding that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected bilateral tinnitus do not result in a marked interference with employment or frequent hospitalization to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral tinnitus during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher rating for bilateral tinnitus.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of excess of 20 percent for a lumbar spine disability is denied.

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for service connection for left hip and neck disabilities.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he currently has a neck disability that is related to his service.

The service treatment records are void of findings, complaints, symptoms, diagnosis, or treatment of any neck disability.  VA medical records indicate complaints of neck pain.  In March 2008, the Veteran complained of a muscle spasm on the left side of his neck that was diagnosed as neck pain.  On VA examination in January 2008, the Veteran complained of low back pain that traveled to his neck.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a neck during his service, he is not competent to diagnose or to relate any current neck disability to his active service.  In addition, some medical evidence suggests that the Veteran's neck disability may be related to his service-connected lumbar spine disability.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in October 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The evidence of record does not include the Veteran's service medical records from the Georgia Army National Guard from either April or July of 1976 to July of 1978.  On remand, those records should be sought as they may be relevant to the Veteran's claim for service connection for a left femur disability.

With regard to the Veteran's claim of entitlement to service connection for a left hip disability, the Board finds that the claim is inextricably intertwined with the Veteran's pending request to reopen his previously denied claim for service connection for a left femur disability because the Veteran claims that his left hip disability is due to or aggravated by the left femur disability.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:


1.  Request the Veteran's service medical records from the Georgia Army National Guard from April 1976 to July 1978.

2.  Obtain the Veteran's VA treatment records dated since October 2010.

3.  Schedule a VA examination to determine the nature and etiology of any current neck disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current neck disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any neck disability was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a neck disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any neck disability is proximately due to or the result of the Veteran's service-connected lumbar spine disability?

(d)  Is it at least as likely as not (50 percent or more probability) that any neck disability has been aggravated (increased in severity beyond the natural progress of the condition?

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


